Title: To George Washington from Oliver Pollock, 26 February 1791
From: Pollock, Oliver
To: Washington, George



Sir,
Philadelphia February 26th 1791

In consequence of a claim, against me, transmitted to your Excellency, by Lewis Toutant Bourgard and S. L. Bourgeois dated New Orleans 14th of October 1789, I hope I shall stand

excused for troubling your Excellency with the enclosed documents, the Originals of which are filed in the different offices of the United States, with many others, respecting my feeble services, during the late revolution.
The long detail of facts mentioned in my Narrative which, at the time, those Events took place, was only intented for my own satisfaction may now, afford some information to your Excellency of what passed in the Western Country at that period. With perfect respect I have the honor to be Your Excellency’s Most obedient, and Most humble Servant

Olr Pollack

